DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh et al. U.S. Patent Application Publication 2013/0267042 A1 (the ‘042 reference).
The reference discloses in Figs. 4, 8 and related text a semiconductor device as claimed.
Referring to claim 1, the ‘042 reference discloses a semiconductor device, comprising: 
a semiconductor substrate (a portion of Control Structures 19 (see Fig. 4), where a transistor (a FET) is formed, paragraph(s) [0004], and note that although not explicitly disclosed, transistors are notoriously formed in a semiconductor substrate); 
a bottom electrode (22’, paragraph(s) [0005]) disposed over the semiconductor substrate (~19); 
a magnetic tunneling junction (MTJ) (23’/24’/25’, paragraph(s) [0005]) disposed over the bottom electrode; 
a top electrode (26’, paragraph(s) [0005]) disposed over the MTJ layer, wherein sidewalls of the bottom electrode (22’), the MTJ (23’/24’/25’), and the top electrode (26’) are vertically aligned with each other; and 
a residue (re-deposition material 27’, near the end of paragraph [0029]) of the MTJ located on the sidewall of the bottom electrode (22’) (paragraph(s) [0029]).
Referring to claim 2, because the residue (27’, from 27) is a residue from etching a stack of materials (see Fig. 1) for forming the semiconductor device (22’/MTJ/26’), it may be said that the residue comprises tantalum, titanium nitride, copper, cobalt, aluminum, zirconium, silicon, nitride, oxide or tungsten.

3.	Claims 10-13, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. U.S. Patent Application Publication 2017/0117467 A1 (the ‘467 reference, of record and matured into U.S. Patent 9,847,481 B2).
The reference discloses in Figs. 3A, 3B and related text a semiconductor device as claimed.
Referring to claim 10, the ‘467 reference discloses a semiconductor device, comprising: 
a first dielectric layer (328, paragraph(s) [0023]) above a semiconductor substrate (306, paragraph(s) [0021]); 
a bottom conductive line (340, paragraph(s) [0023]) in the first dielectric layer (328); 
a bottom electrode (354, paragraph(s) [0024]) in contact with the bottom conductive line (340); 
a magnetic tunneling junction (MTJ) (when the resistance switching element 358 is an MRAM (magnetic random access memory), paragraph(s) [0025], [0026]; see, for example, Satoh et al. U.S. Patent Application Publication 2013/0267042 (cited above), paragraph(s) [0003] for a disclosure that a resistive memory element of MRAM is an MTJ) above the bottom electrode (354), wherein sidewalls of the bottom electrode (354) and the MTJ (358) are coterminous; and 
a cap layer (360, paragraph(s) [0024]) lining the sidewalls of the bottom electrode (354) and the MTJ (358), wherein a bottommost surface of the cap layer (360) is above a bottommost surface of the bottom electrode (354) (see Fig. 3A).
Referring to claim 11, Fig. 3A depicts that the bottom electrode (354) is a single piece of continuous material.
Referring to claim 12, Fig. 3A depicts that the bottom electrode (354) comprises: 
a top portion, wherein the bottommost surface of the top portion is substantially level with the bottommost surface of the cap layer (360); and 
a bottom portion narrower than the top portion and between the top portion and the bottom conductive line (340).
Referring to claim 13, Fig. 3A depicts that a top surface of the bottom conductive line (340) is lower than the bottommost surface of the cap layer (360).
Referring to claim 16 and using the same reference characters, interpretations, and citations as detailed above for claim 10 where applicable, the reference discloses a semiconductor device, comprising: 
a conductive line (340) above a semiconductor substrate (306); 
a dielectric layer (328) laterally surrounding the conductive line; 
an etch stop layer (352, paragraph(s) [0023]) above the dielectric layer; 
a bottom electrode (354) above the conductive line (340) and in contact with the etch stop layer (352); and 
a magnetic tunneling junction (MTJ) (358) above the bottom electrode (354) and spaced apart from the etch stop layer (352).
Referring to claim 19, the reference further discloses a cap layer (360) covering the MTJ (358) and the bottom electrode (354), wherein the cap layer (360) is in contact with the etch stop layer (352).
Referring to claim 20, Fig. 3A depicts that the cap layer (360) is spaced apart from the dielectric layer (328).

4.	Claims 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. U.S. Patent Application Publication 2015/0014800 A1 (the ‘800 reference).
The reference discloses in Fig. 17 and related text a semiconductor device as claimed.
Referring to claim 10, the ‘800 reference discloses a semiconductor device, comprising: 
a first dielectric layer (not labeled) above a semiconductor substrate (part of control device 11 (see Fig. 2) which has a transistor (FET), paragraph(s) [0023]); 
a bottom conductive line (including landing pad 12, paragraph(s) [0023]) in the first dielectric layer; 
a bottom electrode (13X’) in contact with the bottom conductive line (12); 
a magnetic tunneling junction (MTJ) (14/15/16, paragraph(s) [0040]+) above the bottom electrode (13X’), wherein sidewalls of the bottom electrode (13X’) and the MTJ (14/15/16) are coterminous; and 
a cap layer (141’) lining the sidewalls of the bottom electrode (13X’) and the MTJ (14/15/16), wherein a bottommost surface of the cap layer (141’) is above a bottommost surface of the bottom electrode (13X’) (see Fig. 17).
Referring to claim 11, Fig. 17 depicts that the bottom electrode (13X’) is a single piece of continuous material.
Referring to claim 13, Fig. 17 depicts that a top surface of the bottom conductive line (12) is lower than the bottommost surface of the cap layer (141’).

Allowable Subject Matter
5.	Claims 3-9, 14, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a semiconductor device with all exclusive limitations as recited in claims 3, 14 and 15, which may be characterized (claim 3) in an etch stop layer disposed over the first dielectric layer, and in that the bottom electrode is disposed over the etch stop layer and in contact with the first conductive line, (claim 14) in a second dielectric layer laterally surrounding the cap layer, and a third dielectric layer above the second dielectric layer and the cap layer, and in that a top surface of the cap layer is in contact with the third dielectric layer, or (claim 17) in a residue of the MTJ on a sidewall of the bottom electrode.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



07-08-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818